internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-138738-01 date date taxpayer account account dear this is in response to your letter dated date requesting a ruling that new group annuity_contracts issued by taxpayer are variable_contracts within the meaning of sec_817 of the internal_revenue_code facts taxpayer is a life_insurance_company within the meaning of sec_816 and is taxable under sec_801 as part of its business taxpayer issues individual and group annuity_contracts based on separate asset accounts two of its separate_accounts are account and account the contracts at issue in this ruling are certain group annuity_contracts based on account and certain group annuity_contracts based on account hereinafter collectively referred to as the contracts taxpayer intends to issue the contracts to certain tax-exempt organizations such as universities and private_foundations account and account were established by the taxpayer pursuant to state law account and account are pooled open-end separate_accounts to which gains or losses realized or unrealized on assets held will be credited or charged without regard to any other income gains or losses of the taxpayer amounts included in account and account are owned by the taxpayer and the taxpayer is not a trustee as to these amounts under no circumstances will deposits to account or account or income gains or losses in account or account be credited or charged to taxpayer's general account additionally no amounts will be transferred from taxpayer's general account to account or account account and account are managed by taxpayer through an operating_unit of taxpayer amounts allocated to account and account are invested and reinvested in such manner as the managers of such account deem appropriate the assets of account are invested primarily in existing income-producing properties investments in account are made through direct property ownership or indirectly through such vehicles as joint ventures general or limited_partnerships limited_liability companies mortgage loans and other loan types and debt secured_by an interest in the borrowing entity or interests in companies or entities that directly or indirectly hold real_estate or real_estate interests account is a real_estate portfolio designed for long-term investment in real_estate within the united_states_account investments include apartments office buildings and retail properties taxpayer represents that the investments made by account and account are adequately diversified within the meaning of sec_817 and the regulations thereunder a contract-holder may at any time direct taxpayer to provide payment of life stated amount or stated period annuities with respect to the amounts held under the contract the purchase_price of each annuity will be determined from the annuity purchase rate schedule guaranteed under and set forth in the contract guarantees may not be changed except with respect to future considerations received under the contract for each type of annuity the total amount payable can be determined when annuity payments begin amounts are payable in periodic installments at regular intervals over a period of more than one full year from the date that payments begin and the total amount payable is determinable directly or indirectly as of the date the payments begin under the contracts the amounts paid out to the contract-holders reflect the investment return and market_value of the segregated accounts thus contract- holders participate in the favorable and unfavorable market performance of the segregated accounts taxpayer will separately account for various income exclusion deduction asset reserve and other liability items properly attributable to the contracts the contracts provide for required distributions upon the death of a primary_annuitant in the event a primary_annuitant dies before the date annuity payments are due to begin all amounts will be liquidated and distributed to the contract-holder within five years following the primary annuitant's death in the event a primary_annuitant dies on or after the date the payments have begun but have not yet been completed distributions of the remaining amounts payable must be made at least as rapidly as the rate that was being used at the date of death law and analysis sec_817 defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 and in the case of an annuity_contract the amounts paid in or the amounts paid out reflect the investment return and market_value of the segregated_asset_account sec_817 if a contract ceases to reflect current investment return and current market_value it will not be considered a variable_contract after such cessation sec_817 amounts received under the group_annuity_contract are allocated to account or account which under state law are segregated from the taxpayer’s general_asset_account therefore the contracts meet the requirements set forth in sec_817 because the contracts are not life_insurance contracts they must provide for the payment of annuities see sec_817 as sec_817 does not define the phrase provides for the payment of annuities it is necessary to look to the guidelines in sec_1_72-2 and of the income_tax regulations which relate to the amounts received under an annuity_contract as amounts received as an annuity sec_1_72-2 provides that amounts are considered to be amounts received as an annuity only if they are received on or after the annuity_starting_date as that term is defined in sec_1_72-4 they are payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and with an exception not here relevant the total amount payable is determinable as of the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both see also sec_72 interest payments received under an agreement to pay interest on any amount will be included in gross_income and thus will not be subject_to the exclusion_ratio applicable to amounts received as an annuity the facts as stated above indicate that the amounts under the contracts are not held under an agreement to pay interest thereon and are payable in periodic installments at regular intervals over a period of more than one full year from the date that payments begin and that the total amount payable is determinable directly or indirectly as of the date the payments begin therefore the contracts meet the requirement of sec_817 that it provide for the payment of annuities sec_72 provides that an annuity_contract that is held by a person who is not a natural_person will not be treated as an annuity_contract for purposes of subtitle a of the code other than for purposes of subchapter_l although the contracts are held by persons who are not natural persons the contracts are annuity_contracts for purposes of subchapter_l of the code which includes sec_817 see sec_72 in view of the contracts’ status as annuity_contracts under subchapter_l the tax treatment of a contract-holder under sec_72 does not preclude the contract from satisfying the requirements of sec_817 for purposes of determining taxpayer's income in order to be a variable_contract a contract must also satisfy the requirements of sec_817 in the case of an annuity_contract including a contract described in sec_72 u sec_817 requires that amounts paid in or the amounts paid out reflect the investment return and the market_value of the segregated_asset_account under the contracts the amounts paid out reflect the investment return and market_value of the segregated account accordingly based on the facts and representations set forth above the contracts satisfy the requirements of sec_817 - and are thus variable_contracts as that term is defined in sec_817 no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code or regulations or to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
